Citation Nr: 0932534	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) due to personal trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder (PTSD) due to personal trauma.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1983 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
declined to reopen a previously denied claim of service 
connection for PTSD.  In a June 2005 supplemental statement 
of the case, the RO did reopen the claim, but denied service 
connection for PTSD on the merits.

In June 2007, the Board considered the issue of whether new 
and material evidence to reopen the claim of service 
connection for PTSD had been received; the Board reopened the 
claim.  The Board proceeded to then deny the underlying claim 
of service connection for PTSD on the merits.  The Veteran 
appealed this decision, and in October 2007, on the basis of 
the Secretary's Motion, the Court of Appeals for Veterans 
Claims (the Court) remanded the claim of service connection 
back to the Board for further development and consideration.  
That part of the Board's decision reopening the claim was 
undisturbed, and no further discussion of reopening is 
required.

In December 2007, the Board remanded the issue to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
actions consistent with the Court's order.  All requested 
actions having been taken, the matter has been retuned to the 
Board for further appellate consideration.

For reasons discussed in more detail below, the issues on 
appeal have been recharacterized as above.  The issue of 
service connection for a psychiatric disorder other than PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve in combat, and the preponderance of 
the evidence does not support a finding that any in-service 
sexual or personal assault stressor occurred.


CONCLUSION OF LAW

Service connection for PTSD due to personal trauma is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, legally adequate notice was provided to the Veteran in 
January 2008 correspondence.  This letter described the 
elements of a claim for service connection, described with 
specificity the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice also included information 
regarding VA policies and practices with regard to assignment 
of effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the context of a 
claim of service connection for PTSD, the January 2008 notice 
supplied the veteran with information regarding the specific 
types of evidence which could help substantiate her 
allegations of in service stressor events.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Although this notice was 
received well after the initial adjudication of the claim, 
such error in timing was harmless, as the claim was then 
readjudicated in an August 2009 supplemental statement of the 
case, after the Veteran had the opportunity to meaningfully 
participate in the claims process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained complete service treatment and 
personnel records, and has inquired after military criminal 
and investigatory records identified by the Veteran.  The 
Veteran has submitted, or VA has obtained on her behalf, 
treatment records and reports from several private mental 
health care providers.  She has also submitted a statement 
from her mother.  VA has afforded the Veteran several VA 
examinations, the most recent of which was in May 2009.  The 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law and Regulations

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(d)(f).

The Veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a 
posttraumatic stress disorder claim that is based on in 
service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the Veterans service 
records" or (2) "evidence of behavior changes."

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Evidence

A review of service treatment records reveals that upon an 
entry physical in January 1983, no psychiatric issues or 
history were noted.  In September 1984, the Veteran 
complained of headaches for the past three days.  Doctors 
related the complaints to anxiety.  The Veteran was also 
treated for insomnia, due to "many personal problems."  She 
refused a referral to mental health care, and the treating 
doctor stated that she was "not 'sick' enough" to force her 
to see someone.  

Service personnel records reveal that in August 1983, the 
Veteran received Article 15 punishment for 
"fraternization;" she was riding in a private vehicle with 
a permanent party soldier against orders.  In August 1984, 
the Veteran tested positive for marijuana use on a 
urinalysis, and was referred for drug treatment in September 
1984.  In October 1984, her commanding officer noted that 
since the Veteran tested positive for marijuana, her 
"conduct and behavior have been a major disruptive 
influence" in the unit.  Her separation for misconduct was 
recommended.  The Veteran appealed that decision, and filed a 
statement in October 1984.  At that time, she alleged that 
she was being unfairly treated because she had reported 
"cover ups" of a variety of unlawful activities in her 
unit, including "fraternization, trainee abuse, and PT."  
She did not mention any sexual harassment or personal 
assault; the Veteran did not allege that she had been the 
victim of any of the activities she referred to.  She merely 
argued that because she had tried to draw attention to 
problems in the command, she was being treated differently 
than others who had tested positive for drugs, and her 
discharge was retribution.  She did not dispute the fact of a 
positive drug screen.

In July 1997, the Veteran filed her initial claim of service 
connection for PTSD.  She alleged at that time that she had 
been sexually harassed in service from September 1983 until 
her discharge.  She reported in service treatment for 
"hysteria" and alleged that a positive drug test had been 
used as an excuse to get rid of her, as she complained of the 
harassment in service.  She denied drug use.

In June 1997, the Veteran sought psychological counseling at 
VA.  At her initial screening, she described sexual 
harassment by the Sergeant Major in her unit.  He made sexual 
innuendos, and inappropriate comments on her appearance.  He 
walked into her room unannounced, and asked for sexual favors 
in exchange for a promotion.  She reported the Sergeant Major 
up the chain of command, using a log of incidents as 
evidence; she stated that she threw the log book away after 
her discharge during a move.  When in-unit investigations had 
no effect, she went outside the unit and filed a formal 
report.  She was confronted by the man, and ended up being 
treated for anxiety with Valium.  She was then confronted 
with a random drug screen, which came back "dirty," 
although she denied using drugs or alcohol.  She was 
discharged without being offered rehabilitation.  VA doctors 
diagnosed PTSD secondary to military sexual trauma, severe 
depression, and rule out dysthymia in July 1997.  After 
further testing, including the administration of several 
screening tests, a VA psychologist listed the diagnoses as 
anxiety disorder NOS and a personality disorder NOS, 
borderline with histrionic features.

In an October 1997 statement, the Veteran reported that a 
Sergeant Major Younger had begun harassing her in September 
or October 1983.  Although he was married, he asked her out 
on dates and came into her room and asked personal questions.  
In early 1984, the Veteran alleged that the Sergeant Major 
offered to secure a promotion for her in exchange for unnamed 
favors; after her promotion, he touched the claimant's 
breast.  The Veteran maintains that she kept a log of the 
various incidents, and in approximately July 1984 she 
presented this log to the Brigade Sergeant Major.  She stated 
that she never got the book back, but the Brigade Sergeant 
Major did ordered a stop to all the indiscretions.  The 
Veteran felt her complaints were not being properly addressed 
by the Chain of Command, so she filed a formal complaint with 
the Post Investigative Division, and began writing to Senator 
Jess Helm's office, the President, and the Secretary of the 
Army.  She stated that an investigation was begun.  Soon 
after, the Veteran tested positive for marijuana, which she 
disputed.  The Veteran alleges that Sergeant Major Younger 
fought with her in September 1984, prompting her visit to the 
emergency room for treatment for anxiety.  She was discharged 
soon after.

The Veteran's mother also submitted a statement in October 
1997.  She reported that her daughter told her of the 
harassment in July or August 1984.  The Veteran wanted to 
fight her discharge upon separation from the Army, but her 
mother talked her out of it.  Since her separation, the 
Veteran's personality had changed and she had trouble holding 
a job.

At October 1997 VA psychiatric examinations, the Veteran 
reiterated her allegations of harassment, and of unequal 
treatment following her positive drug test.  She additionally 
reported that immediately following service, she was arrested 
and imprisoned for four years for cocaine smuggling.  Severe 
recurrent major depression was diagnosed by one examiner, 
while another diagnosed severe major depression with 
psychotic features and mild histrionic traits.

In August 2003, a private psychiatric evaluation from Dr. JCL 
noted the Veteran's reports of sexual harassment in service.  
Dr. JCL diagnosed chronic severe PTSD and indicated such is 
related to military sexual trauma.

In November 2005, VA contacted the U.S. Army Crime Records 
Center to obtain information regarding the Veteran's reports 
of a formal investigation into events in her unit.  The 
request identified all involved parties (complainant and 
accused), the units involved, the dates of the occurrences 
and reports, and the allegations made.  A reply was received 
stating, "No record on information given."

Private psychological evaluations by Ms. LG and Dr. AF dated 
in January 2007, January 2008, and November 2008 reveal 
diagnoses of chronic severe PTSD with delayed onset as well 
as chronic major depressive disorder.  The examiners opined 
that PTSD was related to reported sexual harassment in the 
military.  This harassment consisted of a Sergeant major 
making repeated advances to her, by asking personal questions 
in her quarters or asking her out.  He gave her extra duty on 
holidays when she rebuffed him, and stated that he wanted 
sexual favors in exchange for a promotion she had received.  
She stated that she documented the incidents in a book, which 
the Brigade Sergeant Major took and did not return.  She 
complained and filed an official report, and an investigation 
was begun.  She tested positive for marijuana use soon 
thereafter, and was discharged.  The Veteran reported that 
soldiers with one "dirty" screen were usually offered 
rehabilitation, but she was not.

At a May 2009 VA examination, the Veteran again reported a 
history of in service sexual harassment.  The examiner also 
reviewed the claims file in connection with the examination.  
The doctor opined, based on screening tests, that the 
diagnostic criteria for PTSD were not met, as there was no 
adequate stressor event.  Even if the Veteran had been 
subject to sexual harassment, she was not actually assaulted 
or placed in fear for her psychical integrity.  The examiner 
went on to diagnose recurrent severe major depressive 
disorder without psychotic features and anxiety disorder NOS.  
Paranoid and histrionic features of a personality disorder 
were also noted.  The doctor opined that the diagnosed 
conditions were at least as likely as not related to military 
service, based on the occurrence of the described harassment 
and the "onset of significant psychopathology" during 
service.

Analysis

The Board finds that service connection for PTSD must remain 
denied in this case.  The evidence of record fails to 
establish that the alleged sexual harassment took place, and 
any diagnosis of PTSD based upon those allegations is 
invalid.

The Board recognizes that the Veteran has, since June 1997, 
consistently reported that Sergeant Major Younger made 
sexually suggestive comments to her and requested sexual 
favors while she was in service.  The consistency of the 
allegation, however, cannot overcome the in service 
documentation contradicting her allegations, the absence of 
documentation from official sources corroborating details of 
her narrative, and the generally impaired credibility of the 
Veteran.

Service personnel records establish that in September and 
October 1984, in conjunction with her discharge proceedings, 
the Veteran made no allegation of sexual harassment against 
the Sergeant major.  She instead alleged a variety of other, 
general offenses that were being covered up as part of a 
pattern.  She does not even clearly identify herself as a 
victim of this pattern, but merely indicates that she was 
being punished for speaking up in defense of others.  The 
Board finds it quite damaging to the Veteran's current 
allegations that they were never mentioned in service when 
she had both clear opportunity and motive to do so.  Almost 
fourteen years passed between the Veteran's separation from 
service and the first allegation of sexual harassment, again 
weighing heavily against the claim.  The Veteran's current 
statements, and those of her mother, that she had been 
harassed in 1984 and had been bothered by symptoms since 
immediately after service, while competent lay evidence, are 
outweighed by the contemporaneous records.

Further, although the Veteran has alleged that an official 
investigation was begun into her allegations in service, VA 
has been unable to verify such.  Inquiry was made of the 
proper U.S. Army custodian of records for evidence of a 
criminal investigation, and the Crime Records Center has 
certified that based on the accurate information provided by 
the Veteran, and related by the RO, there is no record of an 
investigation.

Finally, the Board finds deficiencies in the Veteran's 
credibility.  She has alternatively denied any use of drugs 
in service, and admitted use of marijuana in service but 
alleged inequitable treatment for such.  She has also 
admitted to two VA examiners that she was involved in drug 
trafficking immediately after service, and was jailed for 
cocaine smuggling.  At one point she stated that she carried 
the drugs unwittingly for a travel companion, but more 
recently did not offer any explanation.  The Veteran has also 
offered conflicting accounts of the fate of her log book of 
alleged incidents in service.  She has stated that the 
Brigade Sergeant Major took it and did not return it, and has 
also stated that she herself threw it out after her 
discharge.  The totality of these inconsistencies undermines 
the credibility of the Veteran's statements, and forces the 
Board to place even greater weight upon the documentary 
evidence (or lack thereof) in the record.

In sum, the Board finds that the Veteran was not subjected to 
sexual harassment or sexual trauma in service.  In the 
absence of a stressor event, there can be no valid diagnosis 
of PTSD, and hence the claim of service connection for that 
condition must be denied.


ORDER

Service connection for PTSD due to personal trauma is denied.


REMAND

The Court recently decided the case of Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which held that VA has an obligation 
to consider all reasonably raised claims by the Veteran.  
This includes alternative diagnoses for conditions claimed 
under a specific label; as a layperson, a Veteran is not 
competent to render a diagnosis and thereby limit her claim 
to one named disease or disability.  Clemons v. Shinseki, 23 
Vet. App. 1 at 5 (2009).

In this case, although the Veteran limited her claim to PTSD, 
VA has an obligation under Clemons to also consider 
entitlement to service connection for other diagnosed 
psychiatric disorders, to include major depression and 
anxiety disorder.  Consistent with the Court's holding, the 
Board finds that in filing a reopened claim of service 
connection for PTSD, the Veteran additionally reopened a 
previously denied claim of service connection for an acquired 
psychiatric disability other than PTSD.  Service connection 
for depression and dysthymia was denied in a January 1998 
rating decision.  The June 2007 Board decision reopening the 
PTSD claim also served to reopen the second claim.

The Board notes that the January 2008 letter provided fully 
compliant VCAA notice to the Veteran regarding her claim, as 
it informed her of the elements of service connection, 
described the evidence and information needed to substantiate 
her claim with regard to a disability other than PTSD, and 
set forth the respective responsibilities of VA and the 
Veteran in obtaining such information and evidence.

The duty to assist under the VCAA has not been met, however.  
A VA examination is required to obtain a medical opinion 
regarding a nexus between military service and currently 
diagnosed psychiatric disabilities.  The Board recognizes 
that the May 2009 examiner did render a nexus opinion, but 
that opinion was based in part on facts (an in service 
stressor) which have been adjudicated as having not occurred.  
An opinion, based upon an accurate factual premise, is 
needed.  Moreover, the May 2009 examiner notes evidence of 
the in service onset of "significant" psychiatric symptoms, 
and some clarification is required as to exactly what those 
manifestations might be.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
disorders examination.  The  claims folder 
must be reviewed in conjunction with the 
examination.  The examiner must be 
informed that the Board has determined 
that alleged sexual harassment in service 
did not in fact occur.  

The examiner is asked to opine, based upon 
review of the evidence of record and 
current examination, whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder was first 
manifested on active duty or is otherwise 
related to service.  The examiner should 
specifically identify the behaviors and 
actions indicating a psychiatric illness 
in service, and should comment on whether 
any such were an acute reaction to 
accusations of drug use and the 
consequences thereof, or were signs of a 
chronic disease or disability.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


